Rombauer, P. J.
— The defendant in this case was convicted of the offense of petit larceny and fined $50. He appealed from the judgment on March 21, 1891, to this court, but died- shortly afterward, and hence never prosecuted his appeal. His surety upon the recognizance now appears and suggests that the defendant is dead, and supports .the suggestion with a number of affidavits to that effect. The surety further suggests that, as the order of appeal stands unrevoked, in the trial court, no final disposition can be made of the cause there, unless the appeal is first dismissed by us.
*56It was decided in State v. Hale’s Adm’r, 56 Mo. 602, that, where a person convicted of a misdemeanor dies pending his appeal, his death abates any further proceedings in the cause. In order to enable the circuit court of New Madrid county to cause the necessary entries to that effect to be made, it is ordered that the appeal herein be dismissed. All the judges concur.